ACCEPTED
                                                                                                    14-12-01026-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               4/8/2015 10:29:05 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                             CLERK

                              No. 14-12-01026-CV
______________________________________________________________________________
                                                                                  FILED IN
                                    IN THE                 14th COURT OF APPEALS
                             COURT OF APPEALS                  HOUSTON, TEXAS
                                   FOR THE                 4/8/2015 10:29:05 PM
                 FOURTEENTH SUPREME JUDICIAL DISTRICT      CHRISTOPHER A. PRINE
                                      OF                            Clerk
                                    TEXAS
                             AT HOUSTON, TEXAS
______________________________________________________________________________

                        GWEN STRIBLING HENDERSON, ET AL.,
                                    Appellants,

                                                vs.

                       JOHN RICHARD SHANKS, ET AL.,
                                   Appellees.
______________________________________________________________________________

                       Appeal from the Probate Court No. 1
                             of Harris County, Texas
______________________________________________________________________________

                     MOTION TO STAY EXECUTION OF MANDATE

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW GWEN STRIBLING HENDERSON, RAVEN A. PITRE and

CHRISTINE S. WILLIE, Appellants in the above-entitled and numbered cause, and move the

Court to stay the issuance of its mandate of affirmance in part and reversal and remand in part in

this cause, and in support of said motion would respectfully show the Court the following:



                                                I.

       On April 19, 2012, the trial court signed an order striking Appellants’ Original Petition

with prejudice. On that same day, the trial court also signed an order granting Appellee John

Richard Shanks’ Motion for Summary Judgment. This Court affirmed in part and reversed in
part and remanded the trial court’s judgment on October 30, 2014. Subsequently, the Appellants

filed a Petition for Review which was denied by the Supreme Court of Texas on February 27,

2015.



                                                 II.

        The Appellants’ brief presented a substantial federal question to this Court for

consideration; that being whether the order striking Appellants’ Original Petition deprived the

trial court of the requisite subject-matter jurisdiction to grant the motion for summary judgment,

in violation of the Equal Protection and Due Process Rights of the Appellants guaranteed by the

Fourteenth Amendment to the United States Constitution. This question was decided adversely

to the Appellants in this Court’s opinion.



                                                 III.

        The Appellants intend to diligently and timely petition the Supreme Court of the United

States to review this substantial federal question.



                                                 IV.

        If the Court does not issue an order staying the mandate in the cause, serious hardship

would result to the Appellants in the event the case is reversed by the Supreme Court of the

United States in that a new trial will have to be undertaken without one of the principle parties to

this litigation. Thus, the issuance of the mandate in this cause may result in piecemeal litigation

if the cause is reversed by the Supreme Court of the United States.
       WHEREFORE, PREMISES CONSIDERED, Appellants pray the Court stay issuance of

the mandate in this cause until the Appellants have had an opportunity to timely file and receive

a ruling on the Petition for Writ of Certiorari to the Supreme Court of the United States.



                                                     Respectfully submitted,

                                                     WILLIE & ASSOCIATES, P.C.



                                                  By:/s/ Joseph R. Willie, II, D.D.S., J.D.
                                                    Joseph R. Willie, II, D.D.S., J.D.
                                                    4151 Southwest Freeway, Suite 490
                                                    Houston, Texas 77027
                                                    (713) 659-7330
                                                    (713) 599-1659 (FAX)
                                                    SBOT# 21633500

                                                     ATTORNEY FOR APPELLANTS
                                                     GWEN STRIBLING HENDERSON,
                                                     RAVEN A. PITRE AND CHRISTINE S.
                                                     WILLIE

                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served via e-
service to Brett T. Berly and Ryan O. Cantrell, 1200 Smith Street, Suite 1400, Houston, Texas
77002 and Thomas A. Willbern, III, 1018 Preston Street, Suite 500, Houston, Texas 77002, on
the 8th day of April, 2015.

                                                     /s/ Joseph R. Willie, II, D.D.S., J.D.
                                                     Joseph R. Willie, II, D.D.S., J.D.